DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(1)  Claims 1-4 and 10-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-14 of U.S. Patent No. 9,634,585. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and instant claims have overlapping, non-mutually exclusive subject matter.
Instant claim 1 and patent claim 1 are both drawn to treatment methods comprising: a) providing isolated cord blood stem cells by: i) performing machine perfusion of an isolated mammalian placenta comprising cord blood comprising cord blood stem cells, said performing machine perfusion being done with a pressure mediated pulsatile flow of a perfusion solution to produce a perfusate comprising cord blood comprising cord blood stem cells, wherein said isolated mammalian placenta is non-exsanguinated; ii) collecting the perfusate; and iii) isolating the cord blood stem cells from the perfusate to produce isolated cord blood stem cells; and b) introducing into a mammal comprising a damaged tissue a composition comprising a therapeutically effective amount of cells selected from the group consisting of the isolated cord blood stem cells and cells derived therefrom.  The instant claim differs from patent claim 1 in that the method is for “treating a mammal in need of hematopoietic reconstitution or regeneration of a damaged tissue”, whereas patent claim 1 more broadly is for “treating a mammal comprising a damaged tissues”.    However, at the time of the patent claim, reconstitution and regeneration of tissue were known intension for the use of cord blood stem cells.  As such, instant claim 1 is an obvious variant of patent claim 1.
Regarding instant claims 2-4, patent claims 2-4 disclose the same limitations.  As such, instant claims 2-4 are obvious variants of patent claims 2-4 for reasons discussed above concerning the base claims.
Regarding instant claims 10 and 11, patent claims 5 recites the same introducing steps to treat damaged tissue.  Thus, instant claims 10 and 11 are obvious variants of patent claim 5.
Regarding instant claim 12, patent claim 6 recites the same species of damaged tissue.
Regarding instant claims 13 and 14, patent claims 7 and 8 recited essentially the same treatment methods as the instant claims, respectively.  The different between the patent and instant claims is that the patent claims more broadly recite a method of treating damaged tissue.  The instant claims more narrowly specify treating hematopoietic reconstitution or regeneration of damaged tissue.  These are obvious variants for reasons already discussed above.
Regarding instant claim 16, patent claim 10 recites that same limitations.
Regarding instant claim 17, patent claim 11 recites the same limitations.

(2)  Claims 1-9 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,548,926. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and patent claims comprise overlapping, non-mutually exclusive subject matter.
	Regarding instant claim 1, patent claim 1 discloses a method for treating a mammal in need of hematopoietic reconstitution, the method comprising: a) providing isolated stem cells by: i) performing machine perfusion of an isolated mammalian placenta comprising cord blood comprising cord blood stem cells, said performing machine perfusion being done with a pressure mediated pulsatile flow of a perfusion solution to produce a perfusate comprising cord blood comprising cord blood stem cells, wherein said isolated mammalian placenta is non-exsanguinated; ii) collecting the perfusate; and iii) isolating the cord blood stem cells from the perfusate to produce isolated cord blood stem cells; and b) introducing into the bone marrow or peripheral blood of the mammal a composition comprising a therapeutically effective amount of cells selected from the group consisting of the isolated stem cells or hematopoietic cells derived therefrom.  As such, patent claim 1 discloses a species of instant claim 1.
	Regarding instant claims 2-4, patent claim 2-4 has identical claim language. 
	Regarding instant claim 5, patent claim 5 comprises the same scope.
	Regarding claims 6-9, patent claims 6-9 comprise identical claim language.
	Regarding instant claims 13-17, patent claims 10-14 disclose the species method of hematopoietic reconstitution, respectively.  The steps of these claims have identical claim language.


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating a mammal in need of hematopoietic reconstitution or tissues damage, does not reasonably provide enablement for a method for treating a mammal in need of regeneration of damaged tissue.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
The instant claims are drawn to a method of treating a mammal in need of regeneration of damaged tissue comprising isolating stem cells from non-exsanguinated mammalian placenta and introducing the stem cells into the mammal with a therapeutically effective amount of stem cells.  
The specification provides specific guidance to a method of isolating cord blood stem cells from non-exsanguinated placenta via pulsatile perfusion of the placenta, collecting the resultant perfusate, and isolating the cord blood stem cells.  The specification further contemplates further expansion or differentiation of the cord blood stem cells and administration to a mammal with tissue damage in a therapeutically effective amount to regenerate the damaged tissue.  However, the specification fails to provide specific guidance to methods of expanding the cord blood stem cells to provide a therapeutic amount of cells that can result in regeneration of a damaged tissue.  As such, the specification fails to enable a method of expanding the cord blood stem cells in a manner that provide a therapeutic amount of cord blood stem cells capable of regenerating a damaged tissue.
At the time of filing and post-filing, the state of the tissue regeneration art was hindered by a lack of a therapeutic amount of cord blood stem cells.  Cord blood stem cells are a small fraction of the placenta and umbilicus and their recovery is low yielding.  Further, method of expanding cord blood stem cells only provide meager expansion rates, with suboptimal levels of expanded cells being produced and a failure to provide a therapeutic amount of cord blood stem cells to predictably arrive at a regenerated tissue as claimed.  While much evidence suggest that cord blood stem cells have regenerative properties applicable to several tissue types, the fails to provide a therapeutic amount of cells has hinder its clinical use for tissue regeneration (Shoemans et al. Bone Marrow Transplantation 38:83-93, 2006; See whole article including p. 83, last par; p. 89-91; Kern et al. Stem Cells 24:1294-1301, 2006; of record in the file, not associated with any IDS).
As such, the instant claims lack enablement because the specification fails to provide specific guidance to a means of producing a therapeutically effective amount of cells to predictably arrive at a regenerated tissue and the art fails to overcome these deficiencies of the specification. 

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632